PETERSON, J.,
concurring.
I join in the opinion of the court, but write separately to raise a point for possible attention by the Legislative Assembly.
According to the court’s opinion, “[t]he broader issue * * * is whether the indemnity provisions of ORS 30.285(1) apply at all under the circumstances of this case.” 314 Or at 721. That issue is not decided by the opinion in this case.
The Oregon Tort Claims Act defines “tort” broadly. ORS 30.260(8) provides:
*726“ ‘Tort’ means the breach of a legal duty that is imposed by law, other than a duly arising from contract or quasi-contract, the breach of which results in injury to a specific person or persons for which the law provides a civil right of action for damages or for a protective remedy.” (Emphasis added.)
The Legislative Assembly would be well advised to consider whether the words “specific person,” as used in ORS 30.260(8), include the state and its agencies, and whether it intends that state employees in the position of plaintiffs herein, responding to claims made against them by the state or an agency of the state, are entitled to indemnity under ORS 30.285.